                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

FARM BUREAU PROPERTY & CASUALTY
INSURANCE COMPANY,

              Plaintiff,

v.                                                       CIV No. 19-409 RB/CG

LUKE W. RAGSDALE, et al.,

              Defendants.

            ORDER GRANTING JOINT MOTION TO STAY PROCEEDINGS

        THIS MATTER is before the Court on the parties’ Joint Motion to Stay of

Proceedings, (Doc. 16), filed August 15, 2019. The parties ask the Court to stay this

case for four months pending the resolution of claims against Defendant Adrian

Ragsdale in an underlying action. The Court, having considered the Motion and noting it

is unopposed, finds the Motion is well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that the parties’ Joint Motion to Stay of

Proceedings, (Doc. 16), is GRANTED and this case is STAYED until December 16,

2019.

        IT IS FURTHER ORDERED that on or before December 16, 2019, the parties

shall provide a status report of the underlying action and state whether the parties

request that the stay be further extended or that these proceedings move forward.

        IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
